The offense is theft; the punishment, confinement in the penitentiary for four years.
On the 3rd of November, 1934, Will Massey lost a Ford coupe from his garage in Itasca, Texas. Gabe Haby, a witness for the State, testified that about the 15th of November, 1934, appellant delivered said automobile to him in San Antonio, Texas. As appellant's agent, he sold the car to Otto Sittre for $450. The witness had bought other automobiles from appellant. He testified that he did not know the car had been stolen until the officers investigated the matter. In short, his testimony, if believed, showed an innocent intent.
The court submitted to the jury the question as to whether Haby was an accomplice witness. Appellant excepted to the charge on the ground that the jury should have been instructed *Page 145 
that the witness was an accomplice as a matter of law. We think the exception was properly overruled. The testimony of said witness, if believed, showed his innocent intent. Hence his relation to the crime became a question of fact, and it was proper to call upon the jury to determine whether or not he was an accomplice witness. Haynes v. State, 18 S.W.2d 1081; Billups v. State, 46 S.W.2d 973; Lamonoco v. State,  67 S.W.2d 317.
We deem the evidence sufficient to support the conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.